DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 11, upon which the remaining claims are respectively dependent, both recite the limitation “the…particle filter system” (Line 22); however, the cited claim language is considered indefinite because this limitation is referred to as “at least one particle filter system” in every other recitation within the claim set.  The claims are therefore unclear if only one particle filter system is required to read on the claims (and if so, which of the at least one particle filter systems would be required) at Line 22 or if there is another reason why only one of the at least one particle filter systems is recited at Line 22.  Applicant is urged to address this issue in the response to this Office action, wherein amending the claim language to “the at least one particle filter system” at Line 22 will overcome these grounds of rejection.
Claims 1-20 are additionally rejected under 35 U.S.C. 112(b) for Claims 1 and 11 both reciting “the parallel portion of the continuously recirculating water loop” (Lines 27-28), wherein “the parallel portion” lacks established antecedent basis.  While the claims establish an ozone purification system fluidically connected in parallel to a portion of the continuously recirculating water loop, the claims do not recite said loop comprising a parallel portion itself.  See that this portion is recited as “the parallel fluidic connection” in other parts of the claim set (for instance, Claim 5), wherein this limitation is considered to have established antecedent basis.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment to Lines 27-28 of Claims 1 and 11 that recites “the parallel fluidic connection” would overcome these grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11, and 14-19 are rejected on the ground of nonstatutory double patenting as being respectively unpatentable over claims 1-3, 5-9, 16 and 17 of U.S. Patent No. 10781118 (herein referred to as “the ‘118 patent”) in view of Matsumura et al. (herein referred to as “Matsumara”, US Pat Pub. 2009/0026143). 
Regarding instant Claims 1 and 11, said claims comprise the entirety of the claim language of Claim 1 of the ‘118 patent as issued.  
However, Claim 1 of the ‘118 patent is silent on an alkaline water apparatus fluidically connected to the parallel portion of the continuously recirculating water loop upstream of the ozone purification system, the alkaline water apparatus configured to provide an alkaline water portion having a pH of 8 or higher, the alkaline water portion configured to admix with a water portion from the parallel portion of the continuously recirculating water loop resulting in an admixed water flow supplied to the ozone purification system (see that instant Claim 1 recites a broader version of this limitation).
 Matsumura discloses an ozonized water producing apparatus in the same field of endeavor as the ‘118 patent, as it solves the mutual problem of ozonating water (Abstract; Paragraph [0092]).  Matsumara further discloses that water may have alkaline properties before ozonation, since ozonation does not affect the pH of the water (Paragraph [0092]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone purification system of the ‘118 patent by further comprising an alkaline water apparatus upstream of the ozone purification system as taught by Matsumara because Matsumara discloses alkaline water can be produced and ozonated without affecting the pH of the water (Matsumara, Paragraph [0092]).   
	Regarding instant Claims 4 and 14, said claims recite the same claim language as Claim 2 of the ‘118 patent as issued.
	Regarding instant Claims 5 and 15, said claims recite the same claim language as Claim 3 of the ‘118 patent as issued.
	Regarding instant Claims 6 and 16, said claims recite the same claim language as Claims 5-7 of the ‘118 patent as issued combined.
	Regarding instant Claims 7 and 17, said claims recite the same claim language as Claims 8 and 9 of the ‘118 patent as issued combined.
	Regarding instant Claims 8 and 18, said claims recite the same claim language as Claim 16 of the ‘118 patent as issued.  
	Regarding instant Claims 9 and 19, said claims recite the same claim language as Claim 17 of the ‘118 patent as issued.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/10/2022